

113 HR 3645 IH: Executive Agency Simplification and Efficiency Act
U.S. House of Representatives
2013-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3645IN THE HOUSE OF REPRESENTATIVESDecember 3, 2013Ms. Kuster introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General of the United States to submit a legislative proposal to Congress to reorganize executive branch agencies, and for other purposes.1.Short titleThis Act may be cited as the Executive Agency Simplification and Efficiency Act or the EASE Act.2.Requirement for Comptroller General to submit legislative proposal to reorganize executive branch agencies(a)Legislative proposal requirementThe Comptroller General of the United States shall submit one legislative proposal to Congress, with a copy transmitted to the President at the same time, to reorganize executive branch agencies in order to achieve the following:(1)A decrease in the total number of Federal agencies that promote American competitiveness, exports, and businesses, in order to improve and simplify support and services for American businesses.(2)Cost savings in the performance by the Federal Government of support and services for American businesses.(b)DeadlineThe Comptroller General shall submit the legislative proposal required by subsection (a) not later than one year after the date of the enactment of this Act.(c)Agency definedIn this Act, the term agency has the meaning provided in section 551(1) of title 5, United States Code.3.Expedited congressional consideration of GAO legislative proposal(a)DefinitionIn this section, the term bill means only a bill that implements the legislative proposal submitted to Congress under section 2(a) and that is introduced within the 90-day period beginning on the date on which the Comptroller General submits the legislative proposal to Congress under section 2(a).(b)ReferralA bill described in subsection (a) that is introduced in the House of Representatives shall be referred to the committee with jurisdiction over the subject matter concerned. A bill described in subsection (a) introduced in the Senate shall be referred to the committee with jurisdiction over the subject matter concerned. An amendment to the bill is not in order in the committee in either House.(c)DischargeIf the committee to which a bill described in subsection (a) is referred has not reported such a bill (or an identical bill) by the end of the 20-day period beginning on the date on which the Comptroller General submits the proposal to the Congress under section 2, such committee shall be, at the end of such period, discharged from further consideration of such bill, and such bill shall be placed on the appropriate calendar of the House involved.(d)Consideration(1)On or after the third day after the date on which the committee to which such a bill is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a bill, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the bill. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the bill was referred. All points of order against the bill (and against consideration of the bill) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the bill is agreed to, the respective House shall immediately proceed to consideration of the bill without intervening motion, order, or other business, and the bill shall remain the unfinished business of the respective House until disposed of.(2)Debate on the bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the bill. An amendment to the bill is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the bill is not in order. A motion to reconsider the vote by which the bill is agreed to or disagreed to is not in order.(3)Immediately following the conclusion of the debate on a bill described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the bill shall occur.(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a bill described in subsection (a) shall be decided without debate.(e)Consideration by other house(1)If, before the passage by one House of a bill of that House described in subsection (a), that House receives from the other House a bill described in subsection (a), then the following procedures shall apply:(A)The bill of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii).(B)With respect to a bill described in subsection (a) of the House receiving the bill—(i)the procedure in that House shall be the same as if no bill had been received from the other House; but(ii)the vote on final passage shall be on the bill of the other House.(2)Upon disposition of the bill received from the other House, it shall no longer be in order to consider the bill that originated in the receiving House.(f)Computation of periodFor purposes of subsections (a) and (c), the days on which either House of Congress is not in session because of an adjournment of more than three days to a day certain shall be excluded in the computation of a period.(g)Rules of the senate and houseThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.